DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6, 8-10, 12, 14-19 and 21-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art of record fails to teach or suggest alone, or in combination a cover panel that includes: a first portion of a solid silicone rubber sheet, and a first stiffener panel that is fully encapsulated in the first portion of the solid silicone rubber sheet, wherein the first portion of the solid silicon rubber sheet does not include any seams or perforations resulting from the first stiffener panel being fully encapsulated within the first portion of the solid silicon rubber sheet a second cover panel that includes a second stiffener panel that is fully encapsulated in a second portion of the solid silicon rubber sheet a third stiffener panel that is fully encapsulated in a third portion of the solid silicone rubber sheet; and a second flexible hinge region that is disposed between the second stiffener panel and the third stiffener panel and is formed from the solid silicone rubber sheet.

Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination  a cover panel that includes: a first portion of a solid silicone rubber sheet, and a first stiffener panel that is fully encapsulated in the first portion of the solid silicone rubber sheet, wherein the first portion of the solid silicon rubber sheet does not include any seams or perforations resulting from the first stiffener panel being fully encapsulated within the first portion of the solid silicon rubber sheet; a second stiffener panel that is fully encapsulated in a second portion of the solid silicone rubber sheet: and a first magnet that is fully encapsulated in the first portion of the solid silicone rubber sheet and a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.